DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-3, none of the prior art teaches or suggests, alone or in combination, an electronic device, comprising: a wherein a gate width is greater than a diffusion length of the first and second doped regions; a first metallization layer comprising first electrical connectors between each of the first doped regions and a gate of the plurality of gates immediately adjacent to that first doped region, and second electrical connectors connected to each of the second doped regions; and a second metallization layer comprising: a different first connector connected to each first electrical connector of the first metallization layer; and a different second connector connected to each second electrical connector of the first metallization layer, wherein the second connector of the second metallization layer does not overlap the plurality of gates.
With respect to claims 4-9, none of the prior art teaches or suggests, alone or in combination, an electronic device, comprising: d) a plurality of gates on the active area, each gate extending over a portion of the semiconductor substrate separating adjacent first and second doped regions area, wherein a gate width is greater than a diffusion length of the first and second doped regions; e) a pre-metallization layer on the active area and plurality of gates, the pre-metallization layer including different respective contacts for the first and second doped regions and the plurality of gates, wherein the contacts for each of the plurality of gates are located on portions of those gates that do not overlap the first and second doped regions; f) a first metallization layer on the pre-metallization layer, the first metallization layer including first and second metal lines, the first metal lines of the first metallization layer each being electrically connected by the contacts to a different one of the first doped regions and to its adjacent one of the plurality of gates, the second metal lines of the first metallization layer each being electrically connected by the contacts to a different one of the second doped regions; and g) a second metallization layer on the first metallization layer and comprising: first metal lines respectively connected to the first metal lines of the first metallization layer; and second metal lines respectively connected to the second metal lines of the first metallization layer; wherein the first metal lines of the second metallization layer extend beyond first portions of the first metallization layer in a first direction; and wherein the second metal lines of the second metallization layer extend beyond the second metal lines of the first metallization layer in a second direction opposite to the first direction 34907675.v2such that the second metal lines of the second metallization layer do not overlap with the plurality of gates.
With respect to claims 10-13, none of the prior art teaches or suggests, alone or in combination, an electronic device, comprising: e) a plurality of gates on the active area, each gate formed between and slightly overlapping adjacent ones of the regions doped with the first dopant type and regions doped with the second dopant type, wherein a gate width is greater than a diffusion length of the regions doped with the first dopant type and the regions doped with the second dopant type; f) a pre-metallization layer on the active area and plurality of gates, the pre-metallization layer including different respective contacts for the regions doped with the first dopant type, regions doped with the second dopant type, and the plurality of gates, wherein the contacts for each of the plurality of gates are located on portions of those gates that do not overlap the regions doped with the first dopant type and regions doped with the second dopant type; g) a first metallization layer on the pre-metallization layer, the first metallization layer including first and second metal lines, the first metal lines of the first metallization layer each being electrically connected by the contacts to a different region doped with the first dopant type and to its adjacent one of the plurality of gates, the second metal lines of the first metallization layer each being electrically connected by the contacts to a different region doped with the second dopant type, each first metal line of the first metallization layer having a via extending upwardly therefrom, each second metal line of the first metallization layer having a via extending upwardly therefrom; and h) a second metallization layer on the first metallization layer and comprising: first metal lines respectively connected to the first metal lines of the first metallization layer by the vias; second metal lines respectively connected to the second metal lines of the first metallization layer by the vias; wherein the first metal lines of the second metallization layer extend beyond the first metal lines of the first metallization layer in a first direction; and 54907675.v2wherein the second metal lines of the second metallization layer extend beyond the second metal lines of the first metallization layer in a second direction opposite to the first direction such that the second metal lines of the second metallization layer do not overlap with the gates.
With respect to claims 14-18, none of the prior art teaches or suggests, alone or in combination, an improvement to an electronic device including a plurality of gates on the active area, each gate formed between and slightly overlapping adjacent ones of the regions doped with the first dopant type and regions doped with the second dopant type, wherein the improvement comprises: 64907675.v2for a same total area consumed by the regions with the first dopant type and the regions with the second dopant type, increasing diffusion length of the regions doped with the first dopant type and of the regions doped with the second dopant type, while decreasing a number of the regions doped with the first dopant type and of the regions doped with the second dopant type.
With respect to claims 19-22, none of the prior art teaches or suggests, alone or in combination, an electronic device, comprising: 4907675.v2a first metallization layer comprising first electrical connectors between each of the first doped regions and a gate of the plurality of gates, and second electrical connectors connected to each of the second doped regions; and a second metallization layer comprising: a first electrical connector connected to each first electrical connector of the first metallization layer; and a second electrical connector connected to each second electrical connector of the first metallization layer, wherein the second electrical connector of the second metallization layer does not overlap the plurality of gates
With respect to claims 23-26, none of the prior art teaches or suggests, alone or in combination, an electronic device, comprising: 94907675.v2a pre-metallization layer on the semiconductor substrate and plurality of gates, the pre- metallization layer including different respective contacts for the first and second doped regions and the plurality of gates; a first metallization layer on the pre-metallization layer, the first metallization layer including first and second metal lines, the first metal lines of the first metallization layer each being electrically connected by the contacts to a different one of the first doped regions and to its one of the plurality of gates, the second metal lines of the first metallization layer each being electrically connected by the contacts to a different one of the second doped regions; and a second metallization layer on the first metallization layer and comprising: first metal lines respectively connected to the first metal lines of the first metallization layer; and second metal lines respectively connected to the second metal lines of the first metallization layer; wherein the first metal lines of the second metallization layer extend beyond first portions of the first metallization layer in a first direction; and wherein the second metal lines of the second metallization layer extend beyond the second metal lines of the first metallization layer in a second direction opposite to the first direction such that the second metal lines of the second metallization layer do not overlap with the plurality of gates.
With respect to claims 27-31, none of the prior art teaches or suggests, alone or in combination, an improvement to an electronic device including a plurality of gates on the area surrounded by the shallow trench isolation, each gate formed between and slightly overlapping adjacent ones of the regions doped with the first dopant type and regions with the second dopant type, wherein the improvement comprises: for a same total area consumed by the regions doped with the first dopant type and the regions doped with the second dopant type, increasing diffusion length of the regions doped with the first dopant type and of the regions doped with the second dopant type.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN HAN/Primary Examiner, Art Unit 2818